Citation Nr: 0901769	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  98-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty in the military from March 
1981 to May 1984 and from January to June 1991.  He also had 
additional confirmed periods of Active Duty for Training 
(ACDUTRA) in the Army Reserves, and was discharged from 
Reserve duty in April 1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for service connection for 
an acquired psychiatric disorder (claimed as a nervous 
disorder, memory loss, and depression).

In a March 2006 decision, the Board affirmed the RO's 
decision and continued to deny the veteran's claim for 
service connection for an acquired psychiatric disorder.  He 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In an August 2008 memorandum 
decision, the Court vacated the Board's decision and remanded 
the case for further development and readjudication in 
compliance with directives specified.

To comply with the Court's order, the Board in turn is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Court provided two reasons for vacating the Board's 
decision based on VA's failure to comply with the duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  

These provisions state that VA is required to assist the 
claimant in developing a claim.  38 U.S.C.A. § 5103A(b)(1).  
Pursuant to 38 U.S.C.A. § 5103A(b)(1), VA is required to 
obtain any relevant records that a claimant adequately 
identifies.  


VA must attempt to obtain records from a Federal department 
agency until it is reasonably certain that the records do not 
exist or that any further efforts to obtain the records would 
be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e)(1).  
If the Secretary determines that continued searching would be 
futile, he must provide the claimant with an explanation of 
how service records are maintained, why the search that was 
undertaken constitutes a reasonably exhaustive search, 
and why further efforts (e.g., inquiries directed to the 
named facilities, if they are still operational) are not 
justified.  See Godwin v. Derwinski, 1 Vet App. 419, 425 
(1991).  

The Court determined that VA failed to satisfy the duty to 
assist the veteran by not verifying his periods of ACDUTRA 
and by not obtaining his service treatment records (STRs) 
from February 1996 to April 1997.  These records are 
essential to his claim because he has alleged that his 
psychiatric disorder began during a period of U.S. Army 
Reserve training on January 11 and 12, 1997.  Private medical 
records also show that he first sought treatment for 
psychiatric problems in January 1997.  A remand is therefore 
required so that the RO/AMC can obtain his STRs and to verify 
his dates of ACDUTRA.

The Board also finds that the veteran should be afforded a VA 
psychiatric examination to determine the etiology and date of 
onset of his psychiatric disorder(s).  The medical evidence 
indicates he first complained of depression in January 1997, 
after breaking up with his girlfriend.  This may have been 
while on ACDUTRA or contemporaneous thereto.

But other medical evidence also indicates the veteran's 
psychiatric disorders may stem from his cannabis dependence.  
In this regard, his diagnoses include major depression with 
psychotic features, cannabis dependence, cannabis-induced 
psychotic delusions, and substance-induced mood disorder.  A 
private physician also opined that the veteran's marijuana 
use was one of the factors that had caused his psychotic 
episode.  This is significant because the laws and 
regulations provide that compensation shall not be paid for 
any claimed disability that is the result of the veteran's 
willful misconduct or abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2008).

A VA psychiatric examination is therefore necessary to 
determine the etiology and date of onset of the veteran's 
acquired psychiatric disorder(s).  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Contact the appropriate government 
entity, including the National Personnel 
Records Center (NPRC), as well as any 
other appropriate State or Federal 
agency, and obtain documented 
verification of any and all periods of 
ACDUTRA.  Request copies of any service 
separation documents.

2.  Also request and obtain copies of the 
veteran's service treatment records and 
service personnel records for all periods 
ACDUTRA, regarding each of the above-
verified periods of service.  If no such 
service personnel or treatment records 
can be found, or if they have been 
destroyed, ask for specific documented 
confirmation of that fact.

3.  If it is reasonably certain these 
records do not exist or that any further 
efforts to obtain them would be futile, 
provide the veteran an explanation of how 
service records are maintained, why the 
search that was undertaken constitutes a 
reasonably exhaustive search, and why 
further efforts are not justified



4.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
disorder(s).  The claims file, including 
a complete copy of this remand, must be 
made available to the designated examiner 
for a review of the pertinent medical and 
other history.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should render an 
opinion as the etiology and approximate 
date of onset of all diagnosed 
psychiatric disorders identified.  The 
examiner should determine which, if any, 
of these disorders is secondary to the 
veteran's cannabis dependence.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

5.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




